$DETAILED ACTION
This office action is responsive to request for continued examination filed on January 14, 2022 in this application Nakazawa, U.S. Patent Application No. 16/176,445 (Filed July 2, 2018) claiming priority to Japan Application Nos. JP2017-216978 (11/10/2017) and JP2018-112449 (6/13/2018) (“Nakazawa”).  Claims 1 – 5, 7, and 9 - 11 were pending.  Claims 1, 2, and 9 – 11 are amended.  Claim 12 is new.  Claims 1 – 5, 7, and 9 - 12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 14, 2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 6 - 7 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach the newly amended limitations of restricting creation of the agent when it has been previously created, examiner respectfully disagrees, however in the interests of compact prosecution prior art reference Le is added which teaches this limitation.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
Prior art reference Wu teaches that a core agent is only installed on its device if it is not active in the device because it has been erased from standard memory storage 202 of the mobile device 102.  Id. at col. 6 ln. 65 – col. 7 ln. 2.; id. at Fig. 2 (second agent is stored in Standard Wu with the installation techniques disclosed in Le which teaches that installation of the agent is restricted when the agent has already been installed on the targeted apparatus.  Le at ¶¶ 0023 & 0036 (one instance of agent is installed per apparatus).  Therefore, the combination of Wu and Le teach restricting creation of the agent when it has been previously created.
2.	With respect to Applicant’s argument on pg. 7 - 8 of the Remarks stating that Wu fails to teach the limitations of newly added claim 12, examiner respectfully neither agrees nor disagrees, however, Examiner notes that prior art reference Nakazawa is used to teach claim 12.  See infra § Claim Rejections - 35 USC §103, § Claim 12.  Nakazawa teaches that software agents may run in separate instantiations on separate apparatus to monitor respective networks of networked devices.  Nakazawa at ¶ 0031 and fig. 2 & 3 (hosts 206 and 213 monitor their own networks 205 and 212 respectively).

Claim Objections
1.	Claim 11 is objected to for the following informality: the term “targest” appears to be a misspelling.  Appropriate correction is required.
Claim 12 is objected to as depending on claim 11.  
2.	Claim 11 is objected to for the following informality: the claim recites “creation screen creation screen.”  Appropriate correction is required.

3.	Claim 12 is objected to for the following informalities: the terms “informaiton” and “installtion” appear to be misspellings.  Appropriate correction is required.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, and 9 - 11  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., United States Patent Application Publication No. 7,836,337 (Published November 16, 2010, filed July 9, 2004) (“Wu”), in view of Nakazawa et al., United States Patent Application Publication No. 2014/0040425 (Published February 6, 2014, filed August 1, 2013) (“Nakazawa”) Le et al., United States Patent Application Publication No. 2016/0366233 (Published December 15, 2016, filed June 9, 2016) (“Le”).  

Claims 1, 9, and 10
With respect to claims 1, 9, and 10 Wu teaches the invention as claimed including a management apparatus that a manager software for a device management is installed, the management apparatus comprising:
a memory storing instructions; and at least one processor executing the instructions causing the management apparatus to {A first agent is downloaded and deployed on a device, such as a persistent agent 212, which doesn’t initially have settings information.  Wu at col. 6 ll. 21 - 27.  The settings information must be later configured onto the persistent agent in the form of a .ini file that is obtained as part of the initialization process for the persistent agent and then saved into persistent memory with the persistent agent.  Id. at col. 6 ll. 42 – 45 (obtaining and storing .ini file settings data) & col. 5 ll. 33 – 37 (persistent agent and .ini file setting data stored in persistent storage).  Persistent agent 212 may be a different device, such as Persistent Memory Storage 204, from a second agent that is stored in Standard Memory Storage 202.  Id. at Fig. 2.  After the first, persistent, agent has been installed and configured with its settings, installation of a second agent may occur.  Wu at col. 7 ll. 3 – 38.  The first agent, such as persistent agent 212, may execute and install a second core agent.  Id. at col. 7 ll. 11 – 14.  The second core agent already contains the settings information installed from the first persistent agent and contacts the host server 106 to update its address and perform its agent function of restoring application software and data onto mobile device.  Id. at col. 7 ll. 24 - 43.  The second core agent is only installed if it has been erased from standard memory storage 202 of the mobile device 102.  Wu at col. 6 ln. 65 – col. 7 ln. 2.}
Wu does not explicitly teach the limitation:
provide an agent creation screen to set settings for an agent monitoring at least one device via a network; execute, in a case where an instruction indicating that the agent is to be created  in the management apparatus via the agent creation screen when another agent has not been activated in the management apparatus yet, wherein the agent creation processing is processing for creating within the management apparatus the agent in which setting information for connection with the management apparatus has been automatically set, {Nakazawa does teach this limitation.  Nakazawa teaches that method for installing agents, as taught in Wu includes where the agent ID and target network devices are set via a setting screen as part of an agent installation specification process.  Nakazawa at ¶¶ 0051 – 0058 (instructions for installation and installation according to the instructions); id. at ¶ 0056 (setting agent ID and target network device); id. at ¶¶ 0041 & 0042 (associations between agent and monitored network device).
Wu and Nakazawa are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to authorize installation activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine agent installation, as taught in Wu with where a setting screen is used to perform the installation specification, as taught in Nakazawa.  Wu teaches that a security service may exercise control over a device to decide whether to grant permissions to shared data.  Id. at ¶¶ 0006, 0009, 0011 & 0012.  Therefore, one having ordinary skill in the art would have been motivated to combine agent Wu with where a setting screen is used to perform the installation specification, for the purpose of controlling access of an agent application by a server based security service.}
However, Wu and Nakazawa do not explicitly teach the limitation:
wherein, when another agent has been activated in the management apparatus, a reception of the instruction via the agent creation screen is restricted.  {Le does teach this limitation.  Le teaches that method for installing a first agent using setting information, as taught in Wu and Nakazawa includes where the setting information is obtained in the form of a key and where the agent is restricted from being installed when the agent has previously been installed on the targeted apparatus.  Le at ¶¶ 0023 & 0036 (one instance of agent is installed per apparatus); id. at ¶ 0030 (agent obtains keys).  It would be obvious to one of ordinary skill in the art before the effective filing of the application that since only one agent is installed / activated on a host (paragraph 0036) of Le, that only screens for customization of the agent or changing the version are accessible as the rules stipulate only one agent per host.
Wu, Nakazawa, and Le are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to authorize installation activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine installing a first agent using setting information, as taught in Wu and Nakazawa with where the setting information is obtained in the form of a key and duplicative installations are restricted, as taught in Le.  Wu teaches that a security service may exercise control over a device to decide whether to Id. at ¶¶ 0006, 0009, 0011 & 0012.  Therefore, one having ordinary skill in the art would have been motivated to combine installing a first agent using setting information, as taught in Wu and Nakazawa with where the setting information is obtained in the form of a key and duplicative installations are restricted, as taught in Le, for the purpose of controlling access of an agent application by a server based monitoring service.}

Claim 2
With respect to claim 2, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein, in a case where, in the management apparatus, the agent has been registered in an inactive state, and the state of the registered agent is -28 -10188455US01 changed from the inactive state to an active state in the agent creation processing, to perform activation of the agent based on agent information of the agent.  {The first agent, such as persistent agent 212, may execute and install a second core agent thereby changing the second core agent from an inactive to an active state.  Wu at col. 7 ll. 11 – 14.}

Claim 3
With respect to claim 3, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein, in the agent creation processing, the activation is performed when the agent information of the agent is created.  {The first agent, such as persistent agent 212, may execute and install a second core agent thereby changing the second core agent from an inactive to an active state.  Wu at col. 7 ll. 11 – 14.}

Claim 4
Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein the setting information for connection with the management apparatus is information converted from agent information.  {The second core agent already contains the settings information installed from the first persistent agent and contacts the host server 106 to update its address and perform its agent function of restoring application software and data onto mobile device.  Wu at col. 7 ll. 24 - 43.}

Claim 5
With respect to claim 5, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein the instructions further cause the management apparatus to create a key for communication with the agent in a case where the agent is activated, and set the created key to the agent.  {Setting information is obtained in the form of a key and the agent is restricted from being installed when the agent has previously been installed on the targeted apparatus.  Le at ¶¶ 0023 & 0036 (one instance of agent is installed per apparatus); id. at ¶ 0030 (agent obtains keys).}

Claim 7
With respect to claim 7, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein the instructions further cause the management apparatus to delete the agent information, and put the agent into the inactive state in a case where the deleted agent information - 29 -10188455US01corresponds to the agent created in its own apparatus.  {It would be obvious to one of ordinary skill in the art that if the second core agent is only installed if it has 202 of the mobile device, that the agent is in an inactive state prior to its previous deployment / removal. Wu at col. 6 ln. 65 – col. 7 ln. 2.}

Claim 11
With respect to claim 11, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein the instructions further cause the management apparatus to: create agent information using an ID for the agent and address information as monitoring target set via the agent creation screen creation screen without the reception of the instruction indicating that the agent is to be created in the management apparatus; and provide an installer download function to install, in an information processing apparatus different from the management apparatus, the agent program that causes the information processing apparatus to operate as the agent, wherein, in a case where an installer downloaded according to the provided function is executed in the information processing apparatus, installation processing for installing the agent program in the information processing apparatus is executed according to a user's input for the setting information for connection with the management apparatus.  {Agent ID and target network device address are first set via the setting screen as part of an agent installation specification process, then the instruction is issued by clicking the “create” button for the agent to be downloaded and installed using the specified ID and device settings.  Nakazawa at ¶¶ 0051 – 0055 (instructions for installation and installation according to the instructions); id. at ¶ 0056 (setting agent ID and target network device address); id. at ¶¶ 0041 & 0042 (associations between agent and monitored network device).}

Claim 12
With respect to claim 12, Wu, Nakazawa, and Le teach the invention as claimed, including: 
wherein a first agent in the management apparatus based on the agent creation processing and a second agent in the information processing apparatus based on the installation monitor respective devices in respective network segments.  {Software agents may run in separate instantiations on separate apparatus to monitor different networks of networked devices.  Nakazawa at ¶ 0031 and fig. 2 & 3 (hosts 206 and 213 monitor their own networks 205 and 212 respectively).}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


//T.H./										February 26, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199